Citation Nr: 0608229	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-25 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of receipt of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination issued by the 
Department of Veterans Affairs (VA) Medical Center located in 
Miami, Florida.  Jurisdiction of the veteran's claims file 
comes to the Board from the Regional Office (RO) located in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran does not have any service-connected 
disabilities.

2.  The veteran was not a prisoner of war, did not sustain 
dental trauma, did not previously received VA outpatient 
dental treatment, does not receive VA care complicated by a 
dental condition, and is not a participant in a 
rehabilitation program.


CONCLUSION OF LAW

The criteria for entitlement to VA outpatient dental 
treatment are not met. 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that while in service the veteran received 
rehabilitative dental care, none of which however, was a 
consequence of trauma or combat.  Soon after his discharge 
from service, in December 1957, the veteran sought to have 
dental care at VA.  In April 1958, the veteran was advised 
tooth numbers 2 -16, 18, 20 - 29, and 31 were effected by 
noncompensable dental conditions incurred in or aggravated by 
service, but that he was ineligible for dental treatment.  In 
approximately May 2003, the veteran apparently again 
communicated to personnel at a VA medical center, his desire 
for VA dental care.  This application was denied, and this 
appeal ensued.  

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment.  These are 
essentially identified as Class I through Class VI. 38 C.F.R. 
§ 17.161.  Class I requires the presence of service connected 
compensable disability, which is not shown here.  Class II 
treatment, for those who were discharged prior to October 
1981, require that an application be received within one year 
after discharge, and that VA examination be completed within 
14 months after discharge, or that the veteran be a former 
prisoner of war, or sustained the condition from a combat 
wound or trauma.  While the veteran did submit an application 
within one year of his discharge back in 1957, the other 
conditions for entitlement to Class II treatment are not 
shown.  Class III treatment requires evidence demonstrating 
the veteran has a dental condition that impairs or aggravates 
a service connected disability, which is also not shown here.  
Class IV treatment is limited to those who are 100 percent 
disabled due to service connected disability, and Class V 
treatment is limited to those participating in a 
rehabilitative program under 38 U.S.C. Chapter 31, neither of 
which is the case here.  Class VI treatment is limited to 
those scheduled for admission or otherwise receiving 
treatment under chapter 17 of 38 United States Code, and 
where the dental condition is complicating the medical 
condition under treatment.  This, likewise, is not shown.  

In view of the foregoing, the veteran has not presented a 
legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  As he has not done so, his appeal for VA 
outpatient dental treatment must be denied.  The Board notes 
that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
statutory and regulatory provisions regarding VA's duty to 
notify and assist with a claim are not applicable.  See 
3.159(d) (2005); Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  In any case, the veteran was advised of the criteria 
to establish entitlement to the benefits sought in a May 2003 
letter, as well as in the statement of the case.  He likewise 
participated in a hearing conducted by the agency of original 
jurisdiction, and he is represented by a national service 
organization.  As such, he would be aware of what is 
necessary to substantiate his claim.  Further, given the 
absence of any question of relevant fact, additional 
evidentiary development is not at issue. 


ORDER

Service connection for a dental condition for the purpose of 
entitlement to VA outpatient dental treatment is denied



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


